Lord & Benoit, LLC

Agreement for Sarbanes-Oxley Section 404(a)

Consulting Services




This Agreement ("AGREEMENT"), dated April 20, 2010, is between Lord & Benoit,
LLC, of One West Boylston St., Worcester, MA 01605 ("Lord & Benoit, LLC") and
National Automation Services, Inc (hereafter "CUSTOMER") for the its year ending
December 31, 2010




Section 1 Services - CUSTOMER agrees to purchase, and Lord & Benoit, LLC agrees
to provide to CUSTOMER, Sarbanes-Oxley Section 404(a) Consulting Services as
defined in the proposal. The scope of the engagement would be a Sarbanes-Oxley
Section 404(a) management assessment for the year ending December 3, 2010, which
should not be confused with Section 404(b) which is performed by outside
auditors; Lord & Benoit does not perform the services of an outside auditor such
as reviewing actual financial statement results nor testing internal controls
under Section

404(b), The Sarbanes-Oxley Act requires that the CUSTOMER is responsible for
internal control over financial reporting, The CUSTOMER shall appoint a Project
Leader who shall be fully responsible for coordinating the activities along with
our assistance, Lord & Benoit takes a three pronged leadership approach, all
three of which will be available throughout the engagement Each party shall
direct all performance-related inquiries to the coordinator of the other party,




Section 2 Deliverables - Our understanding is that National Automation Services,
Inc has two in scope location for its accounting and IT systems, The engagement
includes the following services: Project management with agreed upon timelines,
project tracking, regularly scheduled meetings and online tools available to
members of the team,




Documentation and testing of company level controls:

•

Accounting controls and use of estimates

•

Information technology (company level IT controls)

•

Enterprise risk assessments, fraud risk assessment,

•

Assessment of four elements of COSO framework (Control Environment, Risk
Assessment, Information and Communication, Monitoring)




Documentation of process level internal controls:

•

Review narratives

•

Evaluate design of controls

•

Set up control matrices

•

Select key controls for testing

•

Develop test plans

•

Set up work-papers




Select detailed sample of backup documents to be tested:

•

Revenues/Receivables

•

Expenditures/Liabilities

•

Inventories

•

Payroll

•

Fixed Assets

•

Treasury

•

Accounting & Disclosure Controls




Testing of process level controls, such as:

•

Revenues/Receivables

•

Expenditures/Liabilities

•

Inventories

•

Payroll

•

Fixed Assets





--------------------------------------------------------------------------------



•

Treasury

•

Accounting & Disclosure Controls




SOX IT evaluation:

•

Documentation of process level IT controls,

•

IT narratives,

•

IT design of controls,

•

Selection of key IT controls,

•

Develop IT test plans

•

Testing of operating effectiveness of IT at the process level for all in scope
locations.




Results are communicated in an "Audit Committee Summary Report", presented to
management first in draft form and then presented to the audit committee using
remote technologies; assisting management draft their report on the adequacy of
internal controls over financial reporting.




Section 3 Assumptions - The following assumptions have been made regarding
CUSTOMER's SOX Management

Assessment program, which will affect the following (including but not limited
to) the project cost estimate, deliverables, production schedule and project
staffing.




Assumption #1 - CUSTOMER is responsible for evaluating and reporting on the
adequacy of internal controls over financial reporting as required in the
Sarbanes-Oxley Act of 2002. CUSTOMER is also responsible for establishing and
maintaining internal controls and monitoring ongoing activities. Assumption #2 -
CUSTOMER will also be responsible for developing remediation plans for material
weaknesses and implementing them as quickly as possible so as to minimize the
likelihood of an adverse Section 404(a) report.

Assumption #3 - With regards to the financial accounting systems: CUSTOMER will
update process level narrative control templates. CUSTOMER will provide current
and accurate written policies and procedures for the internal controls. CUSTOMER
agrees to use the COSO Guidance for Smaller Public Companies. Assumption #4 -
CUSTOMER's MIS/IT personnel will: provide current and accurate written policies
and procedures for IT controls, such as documentation of security, change
management, problem management, logic and access controls, back-ups, disaster
planning, software upgrade and development processes. CUSTOMER will provide IT
support needed National Automation Services, Inc SOX 404(a) Management
Assessment, Page 3 of 8 such as VPN, remote desktop and access to systems as
needed to support the testing of IT and accounting controls.

Assumption #5 - CUSTOMER's infrastructure as reported will support the proposed
project, including buy-in from senior management (CFO and Audit Committee) and
process level control management for processes listed in Section 2 above.)

Assumption #6 - CUSTOMER will provide information on a timely basis. Significant
delays may necessitate an onsite visit to coordinate data handover. Such a visit
may result in additional fees. Therefore cooperation with utilizing our Virtual
SOX remote technologies is also a key factor in effectively managing both time
and costs. Assumes the Audit committee is available for discussions, committed
and active and there is commitment by management to integrity and ethical
values.




Section 4 Fee - Lord & Benoit fees for services will be $45,800. Should we
encounter unusual circumstances that would require us to expand the scope of the
engagement; we will discuss this with you before doing any additional work.
Travel expenses will be billed separately; however travel costs are typically
less than 5%. The following billing and payment due dates include services
rendered for the preceding period, up to and including payment due date: Initial
deposit of $3,815; and monthly payment of $3,815 for a total of twelve payments.




Section 5 Timeline - CUSTOMER and CUSTOMER's staff hereby agree to work with
Lord & Benoit to execute this contract within the timeline estimated in the
original proposal. Without significant assistance and cooperation by the
CUSTOMER the project could experience significant delays and possible
noncompliance. Section 6 Terms




a)

CUSTOMER shall be entitled to the benefits of CONSULTING on condition that
CUSTOMER pays the FEE to Lord & Benoit, LLC within ten (10) days of the due
date.

b)

The TERM shall be for fiscal year as indicated in this agreement.





--------------------------------------------------------------------------------



c)

In the event CUSTOMER or Lord & Benoit agree to terminate the agreement, a
written 60 day notice must be provided of intent to terminate. Any outstanding
FEE due to Lord & Benoit based on time and expenses incurred until that point
must be paid by CUSTOMER within 10 days.




Section 7 Regulatory Compliance –

 

(a)

CUSTOMER Responsibility Under Sarbanes-Oxley, the CUSTOMER is required to accept
sole responsibility for all decisions regarding the design, modification and
implementation of policies, processes, models, systems and risk management
practices including, but not limited to, all transactions entered into by the
CUSTOMER. Furthermore, the CUSTOMER acknowledges that the achievement of any
policy, process, model, and system or risk management practice depends not only
on the design and implementation, but also on the quality, experience and
continuity of personnel involved, the diligent ongoing execution, and the
appropriate modifications as changing conditions warrant. The CUSTOMER
understands and accepts responsibility for all policies, processes, models,
systems and risk management practice assessments, methods and assumptions
developed in the course of this project.

(b)

Responsibility for Internal Controls. The CUSTOMER is responsible for
establishing and maintaining an effective internal control system, record
keeping, management, decision making and other management functions. An
effective internal control system reduces the likelihood that material
weaknesses, errors, irregularities or fraud will occur and remain undetected;
however, it does not eliminate that possibility. Our work does not guarantee
that material control weaknesses, errors, irregularities or fraud will not occur
and may not detect all material weaknesses, errors, irregularities or fraud
should they exist. The CUSTOMER shall be fully and solely responsible for
applying independent business judgment with respect to the services and work
product provided by Lord & Benoit, to make implementation decisions, if any, and
to determine further courses of action with respect to any matters addressed in
any advice, recommendations, services, reports or other work product or
deliverables to the CUSTOMER  

(c)

Regulated Activity the CUSTOMER understands that Lord & Benoit is not a public
accounting firm and does not issue opinions on financial statements or offer any
attestation services. To the extent required by the U.S. Securities Exchange Act
of 1934 and applicable U.S. Securities and Exchange Commission regulations
(referred collectively as the "SEC Rules"), The CUSTOMER

i.

acknowledges to Lord & Benoit, LLC that it is the CUSTOMER's responsibility to
design, establish and maintain a system of internal accounting controls in
compliance with applicable SEC Rules, including "disclosure controls and
procedures" and "internal controls and procedures for financial reporting," as
each such term is used and defined under the Sarbanes-Oxley Act of 2002 and the
interpretive guidance and regulations relating to such Act, and

ii.

acknowledges to Lord & Benoit, LLC that it is the CUSTOMER's responsibility to
make such disclosures.

(d)

Authoritative Standards There is no authoritative standard against which risk
management practices can be directly compared. In practice, methodologies and
approaches to measuring, managing and controlling risk vary considerably. New
and refined practices continue to evolve and the characterization of policies,
procedures or models as sound or "best" practices is judgmental and subjective.
Designing, implementing, or reviewing risk measurement, management and control
practices involves the selection among alternatives including trade-offs among
theoretical approaches, availability of data, management preferences, systems
capabilities and practical implementation constraints.

(e)

Responsibility for Legal Representation The CUSTOMER acknowledges and agrees
that it is responsible for its own legal representation and guidance related to
the Sarbanes-Oxley Act of 2002 and the services provided hereunder, and that it
will consult its own legal resources before acting upon any deliverables Lord &
Benoit, LLC provides under this Agreement. The CUSTOMER further acknowledges and
agrees that Lord & Benoit, LLC is not a law firm and is not providing legal
advice or analysis and that Lord & Benoit, LLC has not engaged legal counsel
with respect to the services.

(f)

Responsibility for Information Lord & Benoit, LLC shall be entitled to rely on
all information provided by, and decisions and approvals of, the CUSTOMER in
connection with Lord & Benoit, LLC's work hereunder. The CUSTOMER hereby
releases Lord & Benoit, LLC and its personnel from any liability and costs
relating to the services hereunder to the extent that such liability and costs
are attributable to any information provided by the CUSTOMER's personnel that is
not complete, accurate or current in all material respects.








--------------------------------------------------------------------------------

Section 8 Force Majeure - Lord & Benoit, LLC shall not be held responsible for
any loss due to natural disaster, war, civil unrest, acts of God, malicious or
negligent actions of CUSTOMER, or, without limiting the foregoing, any
circumstances of like or different character beyond Lord & Benoit, LLC's
control, or software license violations. In areas for which reasonable travel
methods are unavailable or unsafe, or if any other environmental or
circumstantial situations render performance of the obligations hereunder
unsafe, then Lord & Benoit, LLC may suspend its performance without liability.




Section 9 Special and Consequential Damages - Neither party shall be liable for
any special or consequential damages of the other party, regardless of whether
such party was aware of the possibility of such damages.




Section 10 Third Party Failure - Lord & Benoit, LLC shall not be liable for
failures attributable to products or services provided by third parties, even if
provided or recommended by Lord & Benoit, LLC. In the event of such failure, the
parties shall attempt to reach a mutually acceptable amendment of this contract
with regards to time frames and fees.




Section 11 Indemnification  - Each party shall defend and hold the other party,
its agents, employees, directors and officers, harmless from any and all claims
for damages, liabilities, costs and expenses, including reasonable attorney's
fees and expenses, arising out of or in connection with any claim, demand,
charge, action, cause of action, or other proceeding, resulting from death or
bodily injury to any person or damage to, or loss or destruction of any tangible
or intangible property, to the extent caused by the negligent acts or omissions
of such party, such party's employees or subcontractors.




Section 12 Limited Liability of Lord & Benoit, LLC - In no event shall the
liability of Lord & Benoit, LLC hereunder, for any claim, whether in contract
(including breach of warranty), or in tort (including negligence), exceed the
amount actually paid by CUSTOMER to Lord & Benoit, LLC hereunder.




Section 13 Disclaimer - LORD & BENOIT, LLC MAKES NO WARRANTIES EITHER EXPRESSED
OR IMPLIED AS TO THE HARDWARE OR SOFTWARE COMPONENTS WHICH MAY BE PROVIDED
HEREUNDER, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY,
NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.




Section 14 Non-Solicitation - CUSTOMER hereby agrees that it will not employ,
nor make any offer or suggestion of employment to, any Lord & Benoit, LLC
employee, agent or subcontractor during the term of this Agreement, and for a
period of one year thereafter. In the event CUSTOMER breaches this provision,
CUSTOMER shall pay to Lord & Benoit, LLC, within 10 days of such hire, a sum
equal to 30% of the hired person's annualized ongoing compensation plus $15,000
representing Lord & Benoit's investment in specialized training of said
individual.




Section 15 Confidential Information

(a)

Lord & Benoit, LLC recognizes and acknowledges that CUSTOMER's confidential
information and proprietary processes, as well as CUSTOMER's business plans,
financial data, sales and marketing information and CUSTOMER information
(collectively, "CONFIDENTIAL INFORMATION"), are valuable, special and unique
assets of CUSTOMER's business. Although CUSTOMER cannot list completely in this
Agreement all of the CONFIDENTIAL INFORMATION with which Lord & Benoit, LLC may
come into contact during the term of this Agreement, Lord & Benoit, LLC
specifically acknowledges that the CUSTOMER's CONFIDENTIAL INFORMATION includes,
without limitation, all originals, copies and summaries of Customer's files,
documents, business records, computer programs, lists of customers and potential
customers, promotional materials, internal operating reports, account
projections, customer strategy information, employment and payroll records,
financial records, marketing information, employee manuals, personnel policy
manuals, billing reports, pricing information and strategies, contracts with
clients, subcontractors and others, client correspondence, and trade secrets,
confidential information, knowledge, data or other information of CUSTOMER
relating to products, processes, know-how, designs, formulas, test data, or
other subject matter pertaining to any present or potential business of CUSTOMER

(b)

Confidential Treatment During the term of this Agreement and after its
expiration, Lord & Benoit, LLC agrees that, except in the course of performing
its obligations under this Agreement, Lord & Benoit, LLC will not use any
CONFIDENTIAL INFORMATION for itself or others or communicate or disclose any





--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION to any third party without CUSTOMER'S express prior
written consent During the term of this Agreement and after its expiration,
CUSTOMER agrees that, except in the course of performing its obligations under
this Agreement, CUSTOMER will not use any Lord & Benoit, LLC Confidential
Information for itself or others or communicate or disclose any Lord & Benoit,
LLC Confidential Information to any third party without Lord & Benoit, LLC's
express prior written consent

(c)

Return of confidential information Lord & Benoit, LLC agrees to return all
CONFIDENTIAL INFORMATION, including photocopies thereof, to CUSTOMER immediately
upon termination of this Agreement However, Lord & Benoit, LLC will retain one
copy of all test results and substantiation for (i) inspection or testing by a
representative of the CUSTOMER, (ii) as required by appropriate authorities and
(iii) business practices, for a two year period following termination of this
agreement

(d)

Return of Confidential Information CUSTOMER agrees to return all Lord & Benoit,
LLC Confidential Information, including photocopies thereof, to Lord & Benoit,
LLC immediately upon termination of this Agreement




Section 16 Warranties; Limitation - Lord & Benoit, LLC warrants that the
services will be performed with reasonable care and in a diligent and competent
manner. Lord & Benoit, LLC represents that it, and all of its employees and
subcontractors to be utilized in performing work hereunder, are and shall be
qualified in the type of work to be performed. Lord & Benoit, LLC warrants that
all work shall be performed in a good and workmanlike manner, free from defects
in workmanship and free from defects in material supplied by Lord & Benoit, LLC.
Further, Lord & Benoit, LLC will extend to the CUSTOMER all third party
warranties provided by inclusion into the work and agrees to render assistance,
if necessary, in obtaining from any warrantor the repair or replacement of all
defective third-party materials or equipment during the life of the applicable
warranty. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
LORD & BENOIT, LLC MAKES NO OTHER WARRANTIES, EXPRESS OR IMPLIED, OR WHETHER
ARISING BY OPERATION OF LAW, COURSE OF PERFORMANCE OR DEALING, CUSTOM, USAGE IN
THE TRADE OR PROFESSION OR OTHERWISE, INCLUDING WITHOUT LIMITATION, IMPLIED
WARRANTIES OF MERCHANTABILITY, NONINFRINGEMENT AND FITNESS FOR A PARTICULAR
PURPOSE.




Section 17 Access Requirements - The following describes how CUSTOMER access
requirements and interface with Lord & Benoit for the purposes of the
Sarbanes-Oxley Compliance Project (a) Computer Access CUSTOMER will need to
provide Lord & Benoit individuals with appropriate network and computer access
for the completion of duties defined within the project plan. These would
include user accounts, and privileges as mutually agreed upon, downloads of data
base for sample selection and other tests as considered necessary. CUSTOMER will
provide access to IT control panels and test tools as defined within the project
plan and as mutually agreed upon. CUSTOMER will need to provide internet
connection access the above individuals. (b) Physical Access CUSTOMER will
provide access to its facilities for the above team members during normal
business hours




Section 18 Insolvency/Bankruptcy - CUSTOMER confirms that it is not currently in
a condition of insolvency (i.e. the inability to pay debts when due in the
ordinary course of business) or that it is not currently involved in bankruptcy
proceedings or is planning on filing for bankruptcy during the next ninety (90)
days.




Section 19 Miscellaneous

(a)

Complete Agreement; Choice of Law; Counterparts This Agreement (a) constitutes
the entire agreement and supersedes all other prior and agreements and
undertakings (both written and oral), among the parties hereto with respect to
the subject matter hereof; (b) shall be governed by, and construed in accordance
with the laws of The Commonwealth of Massachusetts, excluding conflicts of laws
principles, and (c) may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all such counterparts together shall
constitute a single agreement.

(b)

Workspace The CUSTOMER will provide reasonable workspace for Lord & Benoit, LLC
personnel at its work sites, as well as occasional administrative support
services related to the engagement as reasonably requested by Lord & Benoit,
LLC. The CUSTOMER shall provide Lord & Benoit, LLC personnel with any necessary
safety orientation and security access for work on the CUSTOMER's premises. Lord
& Benoit, LLC shall not be responsible for any delay caused by CUSTOMER's
failure to comply with these requirements.





--------------------------------------------------------------------------------



(c)

Copyright The CUSTOMER recognizes the extent of research incurred by Lord &
Benoit and hereby agrees not to use Lord & Benoit's copyright checklists and
other tools in subsequent years without prior written authorization by Lord &
Benoit.

(d)

Publicity All media releases, public announcement and public disclosures by
either party relating to the Agreement, including without limitation,
promotional or marketing material, but not including any disclosure required by
legal or regulatory requirements, shall be approved by the other party prior to
such release. Neither party shall use the name of the other, in part or whole,
or any of their trademarks or trade names of the other without the other's prior
written approval.

(e)

Third-Party Consents The CUSTOMER will be responsible for obtaining all
third-party consents and security clearances required to enable Lord & Benoit,
LLC to access and use any third-party products necessary for Lord & Benoit to
perform its obligations hereunder. The CUSTOMER understands that Lord & Benoit.
LLC's performance is dependent on the CUSTOMER's timely performance of its
obligations hereunder.

(f)

Amendment/Waiver Except as otherwise provided herein, this Agreement may be
amended at any time only by a written instrument executed by both Lord & Benoit,
LLC and CUSTOMER. Compliance with or performance under any term or provision of
this Agreement may be waived only in writing signed by the party to be charged
with such waiver and a waiver in one instance may not be deemed to be a waiver
in any other instance.

(g)

Captions and headings to Articles and Sections herein are inserted for reference
only and are not intended to be a part of or affect the meaning or
interpretation of this Agreement.

(h)

Non-Exclusivity Nothing contained herein shall limit the ability of lord &
Benoit, LLC to provide services identical to the services contemplated hereunder
for any other customers of Lord & Benoit, LLC, no matter what business those
customers are in, even if similar to the business of CUSTOMER.

(i)

Arbitration Any disputes that the parties are not mutually able to resolve shall
be sewed by arbitration in Basion, Massachusetts in accordance with the
Commercial Arbitration Rules of the American Arbitration Association from
time-to-time in force, and judgment an the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof, Anything herein to the
contrary notwithstanding, in the event of a violation of Sections 15 of this
Agreement, the parties shall be entitled to equitable relief, in any
Massachusetts court of competent jurisdiction. This agreement to arbitrate shall
be specifically enforceable and is the exclusive remedy for the resolution of
such disputes under this Agreement. Each party shall bear its own costs for
arbitration or equitable relief hereunder.

(j)

Authorized Signers The persons signing this agreement represent and warrant that
they are legal representatives of, and have the authority to execute this
Agreement on behalf of, their respective parties.

(k)

Independent Contractor The relationship of the parties established by this
Agreement is one of independent contractor and nothing in this Agreement shall
be construed to establish a principal-agent, employer- employee, partnership or
joint venture relationship between the parties.







Accepted By:

National Automation Services, Inc

Name: Robert W. Chance

Signature: /s/ Robert Chance

Title: Chief Executive Officer




Accepted By:

Lord & Benoit, LLC

Name: Robert J Benoit

Signature: /s/ Robert J. Benoit

Title: President
















The information contained this agreement is intended only for the parties or
entity to which it is addressed and contains confidential and/or privileged
material. Any review retransmission, dissemination or other use of, or taking of
any action in reliance upon, this information by persons or entities other than
the intended recipient{s) is prohibited. This agreement, including any
attachments, constitutes non public information that may be protected by the
attorney/client or other privileges. The unauthorized use, dissemination,
distribution or reproduction of any portion of this document is prohibited and
may be unlawful.



